Order unanimously modified to permit plaintiffs leave to serve an amended complaint against the defendant Ferraro within 20 days from the date of service of a copy of the order to be entered herein, with notice of entry thereof, and as so modified, order affirmed, with costs to respondent Ferraro. Memorandum: In the interest of justice we grant leave to serve an amended complaint. (Appeal from an order of Erie Special Term granting motion to dismiss complaint in negligence action.) Present — Williams, P. J., Goldman, Henry, Del Vecehio and Marsh, JJ.